Case: 10-30936       Document: 00512065828         Page: 1     Date Filed: 11/28/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 28, 2012

                                     No. 10-30936                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

JAMES C. COLEMAN,

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:09-CR-164-8


                         ON REMAND FROM
              THE SUPREME COURT OF THE UNITED STATES

Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
       This Court previously affirmed the sentence of Appellant because
United States v. Tickles, 661 F.3d 212 (5th Cir. 2011) (per curiam), held that
the Fair Sentencing Act of 2010 (“FSA”) does not apply retroactively to a
defendant who is sentenced after the effective date of the FSA if the offense


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 10-30936    Document: 00512065828     Page: 2   Date Filed: 11/28/2012



                                 No. 10-30936

preceded that effective date. See 661 F.3d at 214–15. However, in United
States v. Berry, No. 11-51050, 2012 WL 5906899 (5th Cir. Nov. 26, 2012) (per
curiam), this Court determined that Tickles had been overruled by Dorsey v.
United States, 132 S. Ct. 2321 (2012). In Dorsey, the Supreme Court
announced that the more lenient penalties of the FSA apply to offenders who
were sentenced after the effective date of the FSA if the underlying offense
was committed before the effective date of the FSA. 132 S. Ct. at 2326.
      The Supreme Court granted certiorari, vacated, and remanded this case
for further consideration in light of Dorsey. We, therefore, VACATE the
judgment of sentence and REMAND for resentencing in accordance with
Dorsey.




                                       2